Citation Nr: 0530027	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  04-08 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine. 

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The appellant had active military service from August 1977 to 
March 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) No. Little Rock, Arkansas, Regional Office (RO).


FINDING OF FACT

In September 2005, prior to the promulgation of a decision in 
the appeal, VA received written notification from the veteran 
in which he both withdrew his request for a hearing and his 
appeal for the issues of entitlement to a rating in excess of 
20 percent for degenerative disc disease of the lumbosacral 
spine and a rating in excess of 10 percent for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran for entitlement to a rating in excess of 20 
percent for degenerative disc disease of the lumbosacral 
spine have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

2.  The criteria for withdrawal of a substantive appeal by 
the veteran for entitlement to a rating in excess of 10 
percent for hypertension have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. 

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  See 38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. § 20.204.

A video hearing before the Board was scheduled on September 
15, 2005, regarding the veteran's increased rating claims.  
On the day of the hearing, prior to the hearing and the 
promulgation of a decision in the appeal, the RO received the 
following written statement, which is signed by the veteran, 
in pertinent part:

I request to drop my pending appeal and 
anything else that might be pending with 
[VA] at this time.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  There is no other issue before the Board at 
this time.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.  No other issues 
are before the Board at this time.   





ORDER

The appeal for entitlement to a rating in excess of 20 
percent for degenerative disc disease of the lumbosacral 
spine is dismissed. 

The appeal for entitlement to a rating in excess of 10 
percent for hypertension is dismissed.


	                        
____________________________________________
	JOHN J. CROWLEY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


